COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-097-CV
 
  
IN 
RE STEVE GEORGE TEPP                                                       RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of habeas corpus and is of 
the opinion that relief should be denied. Accordingly, relator’s petition for 
writ of habeas corpus is denied.
 
 
                                                                  PER 
CURIAM

 
PANEL 
B:   DAUPHINOT, WALKER, and MCCOY, JJ.
 
DELIVERED: 
April 7, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.